DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick United States Patent Application Publication US 2019/0018835 in view of Rogynskyy United States Patent US 10,489,462.
Regarding claim 1,  Bhowmick discloses one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors cause: 
detecting an opportunity to perform an action using at least one computing resource (Bhowmick, with reference to fig 3 and 4, para [0058], determines trigger events and information to determine search criteria that is monitored in data sources 430); 
responsive to detecting the opportunity to perform the action using the at least one computing resource, generating a set of search criteria to search for current events related to the opportunity (Bhowmick, para [0060], monitors data sources curated by trigger); 
searching a set of external web resources for current events satisfying the set of search criteria (Bhowmick, para [0061], with regards to fig 4, step 450, compares information to trigger events); 
generating, using a machine learning model based on at least one current event that satisfies the set of search criteria, a score representing a likelihood of success for the action using the at least one computing resource (Bhowmick, para [0029 and 50], ranking represents scoring); 
receiving feedback that is indicative of how the at least one current event affects the likelihood of success for the action using the at least one computing resource (Bhowmick, para [0061-62], generates an alert to users based on successful matching); 
tuning the machine learning model for future recommendations based at least in part on the feedback (Bhowmick, para [0084], tuning based on feedback).
Bhowmick does not disclose:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with the at least one current event that satisfies the set of search criteria.
Rogynskyy discloses:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with at least one event that satisfies a set of search criteria (Rogynskyy, col 86, rows 41-60, updates weight feedbacks of events associated with filtering. Setting filters is interpreted as a set of search criteria).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the at least one current event of Bhowmick to include updating weights based on search (filtering) criteria based on Rogynskyy. The motivation for doing so would have been to improve the results returned (Rogynskyy, col 86, rows 41-60).

Regarding claim 2,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the instructions further cause: generating sentiment information for the at least one current event; forming a feature vector based at least in part on the sentiment information; wherein generating, using the machine learning model based on at least one current event that satisfies the set of search criteria, the score comprises determining, as a function of the feature vector and the machine learning model, a probability that the action using the at least one computing resource will cause a particular result (Bhowmick, para [0052], feature vectors; Bhowmick para [0042], positive sentiment; Bhowmick, para [0092], probability).

Regarding claim 3,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 2. Bhowmick additionally discloses wherein the sentiment information is generated using a trained classification model that classifies the at least one current event as having a positive sentiment, a negative sentiment, or a neutral sentiment (Bhowmick para [0042], positive sentiment).

Regarding claim 5,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the instructions further cause: generating a set of tags for the at least one current event; forming a feature vector based at least in part on the set of tags; wherein generating, using the machine learning model based on at least one current event that satisfies the set of search criteria, the score comprises determining, as a function of the feature vector and the machine learning model, a probability that the action using the at least one computing resource will cause a particular result (Bhowmick, para [0052], feature vectors; Bhowmick para [0042], positive sentiment; Bhowmick, para [0092], probability).

Regarding claim 6,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the score is further generated, based at least in part, on how much time has lapsed since the opportunity was detected (Bhowmick, para [0057], time restrictions).

Regarding claim 7,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the feedback is received by a user through a user interface and indicates whether the at least one current event is relevant to the action using the at least one computing resource (Bhowmick, para [0060], relevancy to trigger events).

Regarding claim 8,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the instructions further cause: receiving, through a user interface, a request to perform the action using the at least one computing resource; responsive to the request, performing the action using the at least one computing resource; wherein the feedback identifies an outcome of the action using the at least one computing resource (Bhowmick, para [92], user interface provides feedback to users).

Regarding claim 9,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the action using the at least one computing resource comprises posting a message on a social media platform (Bhowmick, para [0060],  information sources can include internet sites, blog posts, RSS feeds, social media platforms and posts, etc.).

Regarding claim 10,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the action using the at least one computing resource comprises sending an electronic message to one or more recipients using one or more web services (Bhowmick, para [0061-62], alert represents a message).

Regarding claim 11,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the action using the at least one computing resource comprises configuring at least one software or hardware resource (Bhowmick, para [0057], configures application, representing software based on threshold).

Regarding claim 12,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Rogynksyy additionally discloses wherein the at least one weight is further associated with at least one node or cluster in the machine learning model (Rogynskyy, col 86, rows 41-60, updates weight feedbacks of events associated with filtering. Setting filters is interpreted as a set of search criteria).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the at least one current event of Bhowmick to include updating weights based on search (filtering) criteria based on Rogynskyy. The motivation for doing so would have been to improve the results returned (Rogynskyy, col 86, rows 41-60).

Regarding claim 14,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the instructions further cause: generating a recommendation for the action based at least in part on the score; presenting the recommendation for the action through a user interface (Bhowmick, para [0061-62], generates an alert to users based on successful matching).

Regarding claim 15,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the instructions further cause: determining, based at least in part on whether the score satisfies a threshold, whether to include the action in a set of recommended actions using the at least one computing resource; presenting the set of recommended actions using the at least one computing resource through a user interface (Bhowmick, para [0061-62], generates an alert to users based on successful matching; Bhowmick, para [0057], configures application, representing software based on threshold).

Regarding claim 17,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the set of one or more external web resources include one or more websites that track current events (Bhowmick, para [0060],  information sources can include internet sites, blog posts, RSS feeds, social media platforms and posts, etc.).

Regarding claim 18,  Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1. Bhowmick additionally discloses wherein the opportunity is associated with a particular entity and the instructions further cause: 
responsive to detecting the opportunity, determining whether a watchlist including the set of search criteria has already been generated for the opportunity; 
responsive to determining that the watchlist has not been generated, generating the watchlist for the opportunity, wherein the watchlist periodically or continuously triggers a web crawler to search the set of external web resources for the current events satisfying the set of search criteria; wherein the web crawler searches for current events that affect the particular entity; 
determining, using a trained classification model, whether the at least one current event that satisfies the set of search criteria has a positive, negative, or neutral impact on the particular entity; 
forming a feature vector that includes one or more features indicative of whether the at least one current event has a positive, negative, or neutral impact on the particular entity; 
wherein generating, using the machine learning model based on at least one current event that satisfies the set of search criteria, the score comprises determining, as a function of the feature vector and the machine learning model, a probability that the action using the at least one computing resource will cause a particular result (Bhowmick, para [0052], feature vectors; Bhowmick para [0042], positive sentiment; Bhowmick, para [0092], probability).

Regarding claim 19,  Bhowmick discloses A system comprising: 
one or more hardware processors; 
one or more non-transitory computer-readable media storing instructions which, when executed by the one or more hardware processors cause operations comprising: 
detecting an opportunity to perform an action using at least one computing resource (Bhowmick, with reference to fig 3 and 4, para [0058], determines trigger events and information to determine search criteria that is monitored in data sources 430); 
responsive to detecting the opportunity to perform the action using the at least one computing resource, generating a set of search criteria to search for current events related to the opportunity (Bhowmick, para [0060], monitors data sources curated by trigger); 
searching a set of external web resources for current events satisfying the set of search criteria (Bhowmick, para [0061], with regards to fig 4, step 450, compares information to trigger events); 
generating, using a machine learning model based on at least one current event that satisfies the set of search criteria, a score representing a likelihood of success for the action using the at least one computing resource (Bhowmick, para [0029 and 50], ranking represents scoring); 
receiving feedback that is indicative of how the at least one current event affects the likelihood of success for the action using the at least one computing resource (Bhowmick, para [0061-62], generates an alert to users based on successful matching); 
tuning the machine learning model for future recommendations based at least in part on the feedback (Bhowmick, para [0084], tuning based on feedback).
Bhowmick does not disclose:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with the at least one current event that satisfies the set of search criteria.
Rogynskyy discloses:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with at least one event that satisfies a set of search criteria (Rogynskyy, col 86, rows 41-60, updates weight feedbacks of events associated with filtering. Setting filters is interpreted as a set of search criteria).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the at least one current event of Bhowmick to include updating weights based on search (filtering) criteria based on Rogynskyy. The motivation for doing so would have been to improve the results returned (Rogynskyy, col 86, rows 41-60).

Regarding claim 20,  Bhowmick discloses method comprising: detecting an opportunity to perform an action using at least one computing resource (Bhowmick, with reference to fig 3 and 4, para [0058], determines trigger events and information to determine search criteria that is monitored in data sources 430); 
responsive to detecting the opportunity to perform the action using the at least one computing resource, generating a set of search criteria to search for current events related to the opportunity (Bhowmick, para [0060], monitors data sources curated by trigger); 
searching a set of external web resources for current events satisfying the set of search criteria (Bhowmick, para [0061], with regards to fig 4, step 450, compares information to trigger events); 
generating, using a machine learning model based on at least one current event that satisfies the set of search criteria, a score representing a likelihood of success for the action using the at least one computing resource (Bhowmick, para [0029 and 50], ranking represents scoring); 
receiving feedback that is indicative of how the at least one current event affects the likelihood of success for the action using the at least one computing resource (Bhowmick, para [0061-62], generates an alert to users based on successful matching); 
tuning the machine learning model for future recommendations based at least in part on the feedback (Bhowmick, para [0084], tuning based on feedback).
Bhowmick does not disclose:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with the at least one current event that satisfies the set of search criteria.
Rogynskyy discloses:
wherein tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with at least one event that satisfies a set of search criteria (Rogynskyy, col 86, rows 41-60, updates weight feedbacks of events associated with filtering. Setting filters is interpreted as a set of search criteria).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the at least one current event of Bhowmick to include updating weights based on search (filtering) criteria based on Rogynskyy. The motivation for doing so would have been to improve the results returned (Rogynskyy, col 86, rows 41-60).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick United States Patent Application Publication US 2019/0018835 in view of Rogynskyy United States Patent US 10,489,462 in further view of Roller United States Patent Application Publication US 2020/0184016.
Regarding claim 4, Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 2.  Bhowmick in view of Rogynskyy  does not disclose wherein the feature vector includes values for one or more features extracted from the sentiment information and one or more features extracted from non-sentiment information about the at least one current event.
Roller discloses wherein the feature vector includes values for one or more features extracted from the sentiment information and one or more features extracted from non-sentiment information about the at least one current event (Roller, para [0074], neutral sentiment represent non-sentiment information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the sentiment information to be neutral based on the teachings of Roller. The motivation for doing so would have been to improve the range of sentiment analysis used from positive to negative (Roller, para [0016 and 74]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick United States Patent Application Publication US 2019/0018835 in view of Rogynskyy United States Patent US 10,489,462, in further view of Johansen United States Patent Application Publication US 2018/0268298.
Regarding claim 13, Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1.  Bhowmick in view of Rogynskyy  does not wherein the instructions further cause: generating a label for the action based on the feedback; wherein tuning the machine learning model for future recommendations comprises retraining the machine learning model based on the label for the action.
Johansen discloses generating a label for the action based on the feedback; wherein tuning the machine learning model for future recommendations comprises retraining the machine learning model based on the label for the action (Johansen, para [0040-41], generates labels to be used with a training set to be tuned). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the feedback of Bhowmick in view of Rogynskyy to include labels and incorporate them into a training set based on the teachings of Johansen. The motivation for doing so would have been to improve the models for efficiency (Johansen, para [0041 and 8]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick United States Patent Application Publication US 2019/0018835 in view of Rogynskyy United States Patent US 10,489,462, in further view of Liao United States Patent Application Publication US 2008/0109399.
Regarding claim 16, Bhowmick in view of Rogynskyy discloses the one or more non-transitory computer-readable media of Claim 1.  Bhowmick in view of Rogynskyy  does not wherein the instructions further cause: generating summary information for the at least one current event; and presenting, through a user interface, the summary information with a recommendation for the action.
Liao discloses wherein the instructions further cause: generating summary information for the at least one current event; and presenting, through a user interface, the summary information with a recommendation for the action (Liao, para [0058], fig 3, element 360, provides text summary).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the alert of Bhowmick to include a summary. The motivation for doing so would have been provide time effective information to a user (Liao, para [0002]).

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
Applicant discloses Rogynskyy does not disclose the amended limitation of claims 1, and 19-20. Examiner respectfully disagrees. Rogynskyy discloses tuning the machine learning model for future recommendations comprises updating at least one weight for at least one feature associated with at least one event that satisfies a set of search criteria (Rogynskyy, col 86, rows 41-60, updates weight feedbacks of events associated with filtering. Setting filters is interpreted as a set of search criteria). In addition, before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the at least one current event of Bhowmick to include updating weights based on search (filtering) criteria based on Rogynskyy. The motivation for doing so would have been to improve the results returned (Rogynskyy, col 86, rows 41-60).
Examiner would like to point out that defining how the features are “associated” with the search criteria, and what the “search criteria” is may overcome the prior art.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178